Citation Nr: 1746066	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for a chronic fungal disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in December 2016.

The Board notes that, in November 2013, the Veteran submitted a letter from a private psychologist in regard to his PTSD claim, which was subsequent to the statement of the case (SOC) issued in October 2013.  In light of the decision below granting the benefit in full, the case need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issue of whether new and material evidence was received to reopen a claim of service connection for PTSD and entitlement to service connection for PTSD on the merits.  The remaining issues are addressed in the remand section following the decision


FINDINGS OF FACT

1.  A September 1995 rating decision denied service connection for PTSD.  The Veteran did not appeal the decision.

2.  Evidence received since a September 1995 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has PTSD as a result of in-service stressors during combat service.


CONCLUSIONS OF LAW

1.  The September 1995 rating decisions, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Because evidence received since a final rating decision in September 1995 is new and material, the claim of service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopen Service Connection Claim for PTSD

A.  Legal Criteria

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 117-18.

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

B.  Finality of Prior Decision

The Veteran initially filed a claim of service connection for PTSD in January 1993, which was denied in June 1993.  Thereafter, he filed a request to reopen a claim for PTSD in March 1995.  While the RO reopened such claim, the Veteran was again denied service connection for PTSD in September 1995.  Notification of this decision was sent to the Veteran's address of record at such time and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the September 1995 determination, no new and material evidence was received prior to expiration of the appeal period, and no further official service department records have been obtained.  Accordingly, the September 1995 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156, 20.200, 20.201, 20.300, 20.302, 20.1103.

C.  New and Material Evidence

The pertinent evidence associated with the claims file at the time of the September 1995 rating decision consisted of (1) in-service medical treatment and personnel records; (2) post-service VA and private treatment records; (3) Social Security Administration (SSA) records; and (4) two VA psychiatric examinations of the Veteran conducted in April 1993, which contain diagnoses of a personality disorder and alcohol dependency, but not PTSD.  This evidence, according to the September 1995 rating decision, failed to show that the Veteran had been diagnosed with PTSD by a qualified psychiatric examiner.

The evidence associated with the claims file since September 1995 consists of private and VA medical records, a November 2010 VA examination, and a November 2013 letter from the Veteran's private psychologist.

The Board finds that this evidence is "new" because it was not before the adjudicator in September 1995 and is "material" because it contains a diagnosis of the Veteran with PTSD caused by in-service combat stressors from a licensed psychologist.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for PTSD.  Hence, the claim is reopened and is now subject to review based on the entire evidentiary record.


II.  Service Connection for PTSD

A.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Further, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Facts and Analysis

The Veteran contends that he has PTSD as a result of his combat service in Vietnam.  In March 1995, he reported witnessing fellow service members killed by mortars.  He also reported experiencing sleep disturbance and paranoia and desocializing himself from others.  Thereafter, in July 2010, he reported seeing enemy soldiers approach his base and having a tiger attempt to attack him during service.  Then, in August 2011, he submitted a Vietnam Combat Certificate.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) corresponds to service in the infantry and that he received the Vietnam Service Medal and Vietnam Campaign Medal.  In addition, as noted above, he received a Vietnam Combat Certificate.  Moreover, the Veteran's service personnel records show that he participated in an unnamed campaign in Vietnam.  As there is no clear and convincing evidence to the contrary, the Board finds that the Veteran's combat stressors are established under 38 C.F.R. § 3.304(f)(2) and (3).

The Board notes that there is conflicting evidence regarding whether the Veteran has a sufficient diagnosis of PTSD.  As discussed above, the Veteran was afforded two VA examinations in April 1993 and another VA examination in November 2010 in regard to this claim.  These examiners did not find that the Veteran has PTSD.   

However, the record also contains private treatment records and a letter from a private psychologist who treated the Veteran.  These records show that the Veteran's psychologist, in October 2010 and September 2011, diagnosed him with PTSD according to the DSM IV criteria caused by trauma experienced while serving in Vietnam.  In addition, the psychologist wrote a letter in November 2013 in which he explained that he has been seeing the Veteran since August 2010 and that the Veteran has PTSD due to exposure to rocket and mortar attacks and an incident with a tiger during his service in Vietnam.   

Upon review of the medical and lay evidence, the Board finds that it is sufficient to warrant a grant of service connection for PTSD.  The Board acknowledges that the VA examiners concluded that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  However, the private psychologist competently diagnoses the Veteran with PTSD due to his service in Vietnam.  In this regard, the private psychologist provided thorough, well-reasoned conclusions in regard to the diagnosis of PTSD and its etiology.  In addition, the private psychologist spent substantial time treating the Veteran over several years while the VA examiners spent significantly less time with him.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that he has been diagnosed with PTSD as a result of his combat stressors.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Therefore, in light of the evidence of established in-service stressors, as well as the medical evidence providing a current diagnosis of PTSD linked to the Veteran's in-service stressors, the Board concludes that service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, a claim of service connection for PTSD is reopened.

Service connection for PTSD is granted.


REMAND

The Veteran is also seeking service connection for a skin condition generally and for a chronic fungal disorder specifically.  In this regard, the Veteran reported in a November 2010 statement that he has a skin condition on his face and a fungal disorder on his feet.  He then stated in an August 2011 notice of disagreement that he believes he has a rash on his face due to exposure to Agent Orange while serving in Vietnam.  Thereafter, during the December 2016 Board hearing, the Veteran reported that these disorders started during service and that he has had them ever since his discharge from service.

The Veteran's post-service VA treatment records contain an assessment of dystrophic toenails and psoriasis from October 2010 and a notation of a rash on the Veteran's face in November 2010.  However, these records do not contain findings regarding the etiology of such conditions.

While the record shows that the Veteran has competently reported onset of these condition during service and their continued presence since his discharge, he has not yet been afforded a VA examination in regard to this claim.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of the Veteran's claimed skin condition and chronic fungal disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that, while chloracne and other acneform diseases may be presumptively service connected to Agent Orange exposure, other skin conditions are not presumptive conditions.  Nevertheless, they may be service connected on a facts found basis.

In addition, while on remand, updated VA treatment records should also be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from June 2011.

2.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his skin disorder/fungal disorder.  The entire claims file should be reviewed by the examiner.

(A)  Identify all of the Veteran's skin disorders/fungal disorders, including whether he has chloracne or other acneform disease.

(B)  For each diagnosed skin disorder/fungal disorder, indicate whether it is at least as likely as not (50 percent probability or greater) it had its onset during or is otherwise related to his service, to include as due to exposure to herbicides.

A detailed rationale for all opinions offered should be provided.

3.  Finally, readjudicate the claims remaining on appeal.  If all benefits sought are not granted in full, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claim should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


